Ladd, J.
After the statute of limitations once commences to run, it is not tolled by the subsequent disability of him, in whose favor the cause of action exists; or, as tersely put in Cotterel v. Dutton, 4 Taunt. 828: “When once the statute begins to run, nothing stops it.”’ Allis v. Moore, 2 Allen, 306; Oliver v. Pullam, C. C. 24 Fed. Rep. 127; Clark’s Ex’r, v. Trail’s Admr’s, 1 Metc. (Ky.) 35; Adamson v. Smith, 2 Mill. Const. 269, 12 Am. Dec. 669; Doyle v. Wade, 23 Fla. 90 (11 Am. St. Rep. 342, and note, s. c. 1 South Rep. 516); Kistler v. Hereth, 75 Ind. 177 (39 Am. St. Rep. 131, and note; Faysoux v. Prather, 9 Am. Dec. 691; De Kay v. Darrah, 14 N. J. Law, 294; McDonald v. Hovey, 110 U. S. 619 (4 Sup. Ct. Rep. 142, 28 L. Ed. 269); 13 Am. & Eng. Enc. Law, 732. The ^exception in favor of minors and insane persons contained in section 3453 of the Code applies only to such causes, of .action as accrue during disability. Grether v. Clark, 75 Lowa, 386; Bishop v. Knowles, 53 Iowa, 286. And such has “been the construction of similar statutes in other jurisdictions. McDonald v. Hovey, supra; Bradstreet v. Clarke, 12 Wend. 602; White v. Latimer, 12 Tex. 61. This action was not brought until ten years and ten months after the mote sued on fell due, which occurred nine years and four months before Black became insane, and, as the running of the statute was not interrupted or suspended by that disability, it was barred by section 3447 of the' Code, limiting the time within which suit on a written contract must be begun *114to ten years. As there is no conflict in the long line of authorities extending so far back that the memory of man runneth not to the contrary, it is quite enough to call attention to a few of these. The point was neither involved nor considered in McNeil v. Sigler, 95 Iowa, 581.— Affirmed,
Granger, J., not sitting.